Civil action to recover damages for death of plaintiff's intestate, alleged to have been caused by the wrongful act, neglect or default of the defendant.
In 1929, Duplin County built a stockade which was equipped with electric lights. The defendant installed the lighting fixtures, wiring and equipment and furnished the current for the lighting system.
On the night of 6 March, 1931, plaintiff's intestate was burned to death while incarcerated in said stockade as a prisoner. It is alleged that the fire originated from a short circuit or some defect in the lighting system installed by the defendant.
It is further alleged in the complaint that "the defendant agreed to install and maintain the said lighting fixtures and equipment and to exercise supervision over it; that by these means, the defendant was to sell and to deliver to the county of Duplin, for use at its stockade, at retail, electrical power and electrical current; and that this contract was in force and existing on 6 March, 1931."
It is in evidence that the defendant did install the electrical equipment in said stockade and repaired the same from time to time as repairs were needed at the request of official in charge of the stockade, but that said equipment was not maintained by the defendant in the sense that it owed the duty of inspection or supervision.
From a judgment of nonsuit entered at the close of plaintiff's evidence, she appeals.
Conceding, without deciding, the evidence is sufficient to warrant the inference that the fire originated from some defect in the electrical equipment (Turner v. Power Co., 154 N.C. 131, 69 S.E. 767, 32 L.R.A. (N.S.), 848; 9 R. C. L., 1196), nevertheless it also establishes the fact, contrary to the allegations of the complaint, that the defendant was under no duty to inspect or to maintain the lighting equipment in the stockade in a safe condition. Small v. Utilities Co., 200 N.C. 719, 158 S.E. 385; 9 R. C. L., 1204. This differentiates the case from Collins v. Electric Co.,204 N.C. 320, 168 S.E. 500, cited and strongly relied upon by the plaintiff.
The action was properly dismissed as in case of nonsuit.
Affirmed.